Citation Nr: 1519753	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  08-29 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for major depressive disorder.


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, P.M.


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In a January 2014 decision, the Board increased the rating assigned for depression from 30 percent to 50 percent for the period from September 22, 2007, to September 22, 2008, and denied an evaluation in excess of 50 percent for the remainder of the appeal period.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, pursuant to Court Order and the reasons for remand set forth in the Joint Motion for Remand, the Court set aside the January 2014 decision to the extent that it denied a disability evaluation higher than 50 percent, finding that the Board failed to provide an adequate statement of reasons or bases for its determination that a rating in excess of 50 percent was not warranted.

In March 2011, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.

In March 2015, the Veteran's representative submitted additional argument and evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2013).

As the Veteran is currently employed, the record does not reasonably raise entitlement to a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447,454-455 (2009).




FINDING OF FACT

Major depressive disorder was productive of no more than occupational and social impairment with deficiencies in most areas; total occupational and social impairment is not shown.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation of major depressive disorder, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In October 2008 and April 2011 correspondences, the RO advised the Veteran of what the evidence must show to establish entitlement to an increased evaluation for his claimed disorder and described the types of evidence that the Veteran should submit in support of his claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The Veteran was also notified regarding the elements of degree of disability and effective date. 

The Board notes that the Veteran was provided with adequate notice with respect to his increased rating claim by virtue of the aforementioned VCAA notice letters. Those documents informed the Veteran of the necessity of providing on his own or with VA assistance medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the Veteran's employment and daily life.  The letters also notified the Veteran that, should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic code and included examples of pertinent medical and lay evidence that the Veteran may submit or ask the Secretary to obtain relevant to establishing entitlement to increased compensation. 

The Board further notes that the Veteran was provided with a copy of the December 2008 rating decision, the September 2009 statement of the case, the Board's May 2011 remand, the July 2012 decision review officer decision, supplemental statements of the case, and the Board's January 2014 decision which cumulatively included a discussion of the facts of the claim, notification of the basis of the decision, and a summary of the evidence considered to reach the decision.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

To fulfill its statutory duty to assist, the RO afforded the Veteran with compensation and pension examinations in November 2008, April 2011, and November 2011; obtained the Veteran's VA treatment records; and associated the Veteran's service treatment records (STRs) and March 2011 hearing transcript with the claims file.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case were adequate, as they included the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability.

In addition, the Board notes that the case was remanded in May 2011 to afford the Veteran a VA examination.  This was accomplished by the November 2011 VA examination.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Increased Evaluation for Major Depressive Disorder 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As discussed below, there is one uniform stage applicable to this appeal period.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's major depressive disorder is evaluated under Diagnostic Code 9434.  This Diagnostic Code addresses major depressive disorder, however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders. 

Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9413 (2014). 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work, child frequently beats up younger children, is defiant at home, and is failing in school).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).

On this record in January 2008, the Veteran presented to the VA Medical Center and denied using alcohol, having nightmares or hallucinations, and suicidal or homicidal intentions.  He was sleeping approximately five out of 24 hours.  In February 2008, he was reported to have depressed mood and flat affect, with normal thought pattern.  His sleep pattern was interrupted and his energy level was low.  His short term and long term memory appeared adequate.  He was cooperative, alert, and oriented to all parameters.  The Veteran was casually dressed with good hygiene and grooming.  The Veteran maintained good eye contact and answered all questions appropriately.  His speech was clear, concise, logical, and goal directed.  A November 2007 treatment record found a flat affect and impaired recent memory.  

At an August 2008 VA, mental health visit, the Veteran reported depression, isolation, anxiety, and being easy to anger.  He was reported as not having an interest in important activities and being always on edge.  On examination, the Veteran had good hygiene, fair eye contact, good appetite and a GAF score of 65.

The Veteran presented for three compensation and pension examinations during the appeal period.  At the first, in November 2008, the Veteran complained of increased agitation and noted that he was more argumentative with his girlfriend.  He called his symptoms severe compared to what he believed were moderate symptoms at his last examination.  The examiner found the presence of severe depression but anxiety that was within normal limits, symptoms that the Veteran indicated were persistent since the last examination.  The Veteran was still in a relationship with his girlfriend of ten years.  The primary difficulties of that relationship revolved around the Veteran's physical and emotional intimacy, and the closeness of the relationship was declining.  The Veteran reported a good relationship with his son, but other family dynamics unrelated to his depression were impacting familial relationships.  The Veteran told the examiner that he had a few friends at work but described himself as a "homebody."  Additionally, his work schedule limited his involvement in social relationships.  The Veteran's interest in most hobbies declined, such as attending a fitness club and hunting, but he still enjoyed riding his motorcycle. 

Upon mental status examination, the Veteran was casually dressed with a clean and neatly groomed appearance.  His psychomotor activity and thought content were unremarkable; speech was spontaneous, clear, and coherent; attitude was cooperative and attentive; and his attention was intact.  He was not able to do serial 7's.  His concentration was sufficient for conversation, but his through process was "indecisive."  The Veteran was oriented to time, place, and person.  Nevertheless, his affect was appropriate but flat and his mood was "a little bit down . . . a little bit slow to get the day started."  The Veteran understood the outcome of his behavior and that he had a problem.  He reported difficulty initiating and maintaining sleep, indicating that he typically required between 30 and 45 minutes to initiate sleep and slept five to six hours nightly.  The Veteran denied hallucinations, panic attacks, and homicidal and suicidal thoughts.  He did not exhibit any inappropriate behavior, interpreted proverbs appropriately, did not have any obsessive or ritualistic behavior, and had good impulse control with no episodes of violence.  The Veteran was able to maintain minimum personal hygiene with normal memory. 

The examination report indicates that the Veteran lost about three weeks of work during the previous 12-month period due to depression.  The examiner found that decreased concentration, inappropriate behavior, increased absenteeism, and memory loss were all related to his problems with occupational functioning.  She then diagnosed him with major depressive disorder, chronic, single episode, severe without psychotic features and assigned a global assessment of functioning (GAF) score of 50 due to the presence of severe symptoms of depression.  Finally, the examiner noted that there were symptoms of reduced reliability and productivity but not deficiencies in judgment, thinking, family relations, work, mood, or school, noting that the Veteran demonstrated flattened affect throughout the interview and reported memory impairment that has resulted in forgetting to complete assigned tasks at work and responsibilities at home.  She continued to note that the Veteran's chronic depression impacted his ability to function effectively and disrupted his motivation to the extent that he had numerous absences from work in the past year, no social relationships outside work, and difficulty with initiating or maintaining effective interpersonal relationships. 

The Veteran's next compensation and pension examination occurred in April 2011.  At this time, the Veteran exhibited a depressed mood, anxiety, sleep impairment, and mild memory loss.  The examiner also noted that the Veteran had a flattened affect, disturbances of mood and motivation, and difficulty establishing and maintaining effective work and social relationships.  The Veteran's level of occupational and social impairment occasionally decreased his work efficiency.  He had intermittent periods of inability to perform occupational tasks, although he generally functioned satisfactorily with normal routine behavior, self-care, and conversation.  The Vetera's thought process was intact, he was coherent and logical, and he was oriented to person, place, time, and situation.  The Veteran was also able to complete serial 7s, spell world backwards and state the days of the week backwards.  His mood was a four out of 10, and he was able to recall three out of three words.  The examiner found that the Veteran's mental disorder did not impact his ability to work because he was functional in his work environment and assigned a GAF score of 45.  

The Veteran underwent his third compensation and pension examination in November 2011.  The Veteran reported that he was not doing well as his depression continued and his mood and energy level were down.  The Veteran reported not feeling like doing anything, such as socialize or hobbies.  He felt that he was irritable, anxious, and nervous.  The Veteran also reported drinking more alcohol but began to cut back when his girlfriend threatened to leave him.  The Veteran's sleep problems continued; he slept about five hours at night.  The Veteran was apathetic but had not planned to hurt himself or done anything to hurt himself.  

The Veteran told the examiner that he had been a correctional officer for 15 years and that he will be glad when he could retire.  He reported problems with staff and inmates, including three to four incidents in the previous year.  The Veteran was working 40 hours a week and got the shift that he liked.  The Veteran was still not socializing, and riding his motorcycle was his only hobby because he could be by himself while riding.  He was independent with activities of daily living like cleaning, showering, taking care of his medications and bills, and driving.

Upon mental status examination, the Veteran was calm and wore a blue T -shirt, brown jacket, and jeans.  He spoke in a low tone and volume, demonstrating coherent thought processes.  The Veteran denied delusions, suicidal or homicidal thoughts, and hallucinations.  He still displayed an 'I don't care' attitude with a mood that he rated as three on a scale of one to 10.  The Veteran also rated his anxiety as high.  The examiner noted that the Veteran's immediate memory recall was 2/3 and that his recent remote memory was intact.  The Veteran was able to do serial 7 subtractions from 100 and name the present president and past presidents back to Reagan.  The examiner also noted that his insight and judgment were fairly intact.  The Veteran's GAF score was 45-50, and the examiner opined that the Veteran continued to have problems with depression, decreased energy, interest in activities, feelings of irritability and anxiety, sadness, and increase in alcohol use.  The examiner described the Veteran's symptoms as moderate to severe as far as social and occupational functioning were concerned before concluding that the Veteran's disability did not preclude him from maintaining employment for which his educational and occupational experience would otherwise qualify him.  The Veteran's current level of impairment was moderate, but he was able to hold down a job and had a steady girlfriend since 1998.

The record contains relevant treatment records from the Beckley VA Medical Center dated September 2007 through January 2013.  For the portion of the appeal period from September 22, 2008, the Veteran consistently described symptoms of irritability, trouble sleeping, depression, apathy, a tendency to isolate, and a lack of interest in activities.  At times, he displayed a euthymic mood or a flat affect, and memory loss.  He also endorsed some intrusive thoughts.  However, the Veteran was always oriented to person, place, and time, made good eye contact, and had relevant speech content and intact judgment and insight.  He also consistently denied suicidal and homicidal ideations.  The Veteran's treatment providers have assigned him GAF scores ranging from 45 to 65, but predominately the scores ranged from 45-50.

Additionally, In July 2010, irrational beliefs were noted in his treatment record.  In September 2010 he had an angry affect and reported getting into fights with his girlfriend on several occasions.  In April 2011 his GAF score was 55.
In September 2011 the Veteran reported that his mood has continued to have "ups and downs" and that his girlfriend has told him that he is "flying off the handle."  Mood was mildly depressed.  A December 2011 treatment record noted memory and recall are fair.  Treatment records from April 2012 indicated that work continues to be a struggle to go in every day, and that the Veteran recently began monitoring inmate phone calls, which he volunteered for because he felt it would help reduce his pain level.  He noted that he has given up on pursuing other positions.  

At his March 2011 hearing, the Veteran and his girlfriend testified that the Veteran tended to stick to himself at work and did not associate with any colleagues.  They described his forgetfulness and loss of memory.  Specifically, his girlfriend said she had to write things down for the Veteran because he forgot simple things and would get one thing on his mind and thought about only that one thing.  The Veteran stated that his sleep problems were continuing and that he felt more on edge.  They testified that the Veteran would only go out alone with his girlfriend, that he had called out of work sick because of his depression, and that he tried to choose jobs that would let him work alone.  The Board finds that the Veteran and his girlfriend are both competent to describe the symptoms they experienced or witnessed and have provided credible testimony at the March 2011 hearing and throughout the appeal period.

In March 2015, the Veteran submitted a statement in which he noted that his fiancé of over 15 years ended their relationship because of the effect of the depression on the Veteran.  He also stated he has no contact with his immediate family except for his son with Downs Syndrome.  In that respect, he drops his son off at day care even on his days off.  He continues to seek job tasks that allow him to avoid interacting with other employees.  On days when he does not work, he spends as much time in bed as possible.  He continues to take frequent sick days from work due to his depression.  He continues to struggle with memory.  He stated that while he does not have active suicidal ideation, at least once each week it crosses his mind that it would be all right with him if he did not wake up in the morning.

Considering the above-referenced evidence and in light of the findings of the Joint Motion for Remand, the Board finds that the overall disability picture associated with the Veteran's major depressive disorder as shown by the probative evidence of record most closely approximates the criteria associated with a 70 percent evaluation.

The Veteran has consistently shown deficiencies in the areas of work, family relations, and mood given that he has frequently taken sick leave from work and actively seeks out job roles that keep him isolated due to the symptoms of his depressive disorder, which have been evaluated by VA examiners as severe.  His relationship with his fiancé has been strained at times, and at other times it has improved.  However, the recent statement indicates that his relationship has ended.  Moreover, he has had deficient relationships with his parents, has few if any friends, and the relationship with his disabled son is minimal.  His GAF scores have predominantly shown severe symptoms, and on one or two occasions, he has expressed that it would be okay if he did not wake up in the morning.  While he has at times shown intact memory and concentration, he has also shown periods where his memory and concentration have been impaired.  Resolving reasonable doubt as to the degree of any memory impairment, the Board finds the Veteran to have a deficiency in his thought processes.  As the Veteran has deficiencies in work, family relations, thinking and mood, he, thus, has deficiencies in most areas.  For this reason and due to the severity of his mood symptoms, a 70 percent evaluation is warranted.  

A 100 percent evaluation is not warranted because the Veteran remains capable of being employed as demonstrated by his continued employment.  In addition, the probative evidence does not suggest that any of the demonstrative symptoms of a 100 percent rating are present or any other symptoms of the type and degree contemplated by a total rating are present.  The Veteran has successfully communicated with examiners and abnormal behavior and disorientation have not been reported, there is no suggestion that he is persistently experiencing delusions or hallucinations.  There is no evidence of persistent suicidal ideation and there is no probative evidence that he is a persistent danger to anyone.  The Veteran has not alleged and the evidence does not suggest that he does not keep up with his activities of daily living or his personal hygiene.  The Veteran has reported some short-term memory loss but nothing to the degree of forgetting names of close relatives, his occupation, or his own name.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this regard, the schedular evaluations in this case are not inadequate.  Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  Of note, the symptoms listed in the General Rating Formula for Mental Disorders are merely demonstrative and not exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence does not reflect any symptom or degree of severity not contemplated by the General Rating Formula, which focuses on occupational and social impairment caused by all symptoms of a mental disorder.  Therefore, the threshold factor for extra-schedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there is simply no indication that any combination of the Veteran's service-connected disabilities rises to the level of an exceptional or unusual circumstance.  Consequently, referral for extra-schedular consideration is not required under 38 C.F.R. § 3.321(b)(1).






ORDER

An evaluation of 70 percent for major depressive disorder is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


